DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 07/15/2021 has been reviewed and considered with the following results:
As to the prior rejections to Claims 1-15, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicants’ amendment filed on 07/15/2021 has overcome the rejections, as such; the rejections have been withdrawn.
As to the prior double patenting rejection to Claim 14.  Applicants’ amendment filed on 07/15/2021 has overcome the rejections, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an integrated circuit having a very specific structure limitations such as a memory configured to store predetermined frequency modulation rate values respectively corresponding to the plurality of function blocks; and a control circuit configured to control the SSC generator, wherein the control circuit SSC generator 1s configured to: generate the spread spectrum clock based on a smaller frequency modulation rate value among a first frequency modulation rate value and a second frequency modulation rate value respectively corresponding to a first function block and a second function block, which are operating, from among the plurality of function blocks; and being configured in the combination with the rest of the limitations of the base Claim 1.  

a tunable filter system (as recited in Claim 20) comprising a tunable filter configured to receive a radio frequency (RF) signal and to output a filtered RF signal, the tunable filter including an inductor-capacitor (LC) resonator having a first controllable component, wherein a center frequency of the tunable filter changes based on a value of the first controllable component; and specifically the limitation directed to a control circuit configured to set the value of the first controllable component of the LC resonator, wherein the control circuit comprises means for estimating the value of the first controllable component by an approximation function of the center frequency.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 28, 2021